DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 12, it is unclear if the phrase “heated belt roller” requires a roll or not as the term indicates a roll is present but the specification points to the belt and calls it the belt roller 104-2.  Additionally, if 104-2 was a roll, the platen 440 would move around the roll and thus not always be present to apply pressure. For the purposes of examination, this is considered to require a belt and a roller.
Regarding claim 5, it is unclear how a belt ROLLER is intended to have a pressure platen since a platen is a flat area that would not be moving while a roller would be rotating.  As the scope of this claim cannot be determined, no rejection can be made.
Regarding claim 6, it is unclear what is required by “a first input of the heated pressure roller” and “second input of the heated pressure roller” since the language suggests these are features related to the heated pressure roller while the specification indicates these are two different paths of material to take within the device which both feed to the same location on the heated pressure roller.  
Regarding claim 7, it is unclear if the second roller is the heated belt roller.  The claim suggests it is a third roller, in addition to the heated belt roller and the first roller with the spring, but the specification only discloses two rollers at the nip and the roller with the spring presses against the heated belt roller.  For the purposes of examination, the second roller is considered to be the heated belt roller.
Regarding claim 8, it is unclear what structure is associated with the first input.  It is claimed as coupled to a first media pathway indicating they are separate elements, but the specification describes the first input as being the pathway.  It is noted the word “pathway” is not in the specification, only in the claims.  For the purposes of examination, the first input is considered to be the first media pathway. 
Regarding claim 9, it is unclear what structure is associated with the second input.  It is claimed as coupled to a second media pathway indicating they are separate elements, but the specification describes the second input as being the pathway.  It is noted the word “pathway” is not in the specification, only in the claims.  For the purposes of examination, the second input is considered to be the second media pathway. 
Regarding claim 12, it is unclear what structure is associated with the first input.  It is  claimed as coupled to the print media pathway indicating they are separate elements, but the specification describes the first input as being the pathway.  For the purposes of examination, the first input is considered to be the print media pathway. 
Drawings
The drawings are objected to because in the specification 440 is used to refer to both the transfer belt and the pressure platen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozuelo et al.(US Patent 6,915,740) in view of Aono(US Publication 2005/0181150).
Pozuelo et al. discloses a device for printing and laminating comprising a pair of heated pressure rolls(22, 23) which receive a plurality of film materials and apply pressure and heat to form a laminate material.(Figure 5, Col. 4, ll. 24-51)  The reference does not disclose one of the heated rolls instead being a heated belt roller.  Aono discloses it is known in the printing arts to use either a heated roller or a heated belt roller to apply pressure and heat to a web.(Figures 1 and 2, [0236])  It would have been obvious to one of ordinary skill in the art at the time of filing to replace one of the heated pressure rolls of Pozuelo et al. with a heated belt roller since Aono shows they are known alternatives in the printing arts.(Figures 1 and 2, [0236])
Regarding claim 2, Pozuelo et al. discloses a printed sheet M is located between the film layers.(Col. 4, ll. 12-40)
Regarding claim 3, the film layers are on either side of the printed media thus sealing it between them.(Col. 4, ll. 27-29)
Regarding claim 4, the laminator is part of a printing device.(Col. 4, ll. 3-7)
Regarding claims 6, 8, and 9, Pozuelo et al. shows a first path for the printed media and a second path for the film.(Figure 1)
Regarding claims 8 and 9, while the references cited do not disclose the media and film originating in a tray, the use of individual sheets located in a tray is extremely well-known and conventional in the printing arts and would have been obvious for this reason.
Regarding claims 10 and 11, these are intended use and do not affect the structure as the heated rolls would have at least two settings- on and off.
Claim(s) 1-4, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al.(US Patent 8,059,982) in view of Aono.
Carlson et al. discloses a device for printing and laminating comprising a pair of heated pressure rolls(36), a first media pathway(24), a second pathway for manual feeding of laminate material, and a user interface which can be set to print where the pressure rolls are set to one temperature and laminate where they are set to another.(Figure 8; Col. 4, ll. 25-33, 65-67)  The reference does not disclose one of the heated rolls instead being a heated belt roller.  Aono discloses it is known in the printing arts to use either a heated roller or a heated belt roller to apply pressure and heat to a web.(Figures 1 and 2, [0236])  It would have been obvious to one of ordinary skill in the art at the time of filing to replace one of the heated pressure rolls of Carlson et al. with a heated belt roller since Aono shows they are known alternatives in the printing arts.(Figures 1 and 2, [0236])
Regarding claim 2, Carlson et al. discloses a printed sheet is located between the film layers.(Col. 2, ll. 60-65)
Regarding claim 3, the film layers sandwich the printed media thus sealing it between them.(Col. 2, ll. 60-65)
Regarding claim 4, the laminator is part of a printing device.(abstract)
Regarding claims 6, 8, and 9, Carlson et al. shows a first path for the printed media(24) from a first feed tray and a second path for the film since it is in a different feed tray.(Col. 2, ll. 58-65)
Regarding claims 10-12, Carlson et al. discloses changing the pressure roll setting if lamination is desired, indicating it is set to a different temperature and/or pressure when just printing.(Figure 8)
Regarding claim 13, Carlson et al. discloses applying heat with the pressure rolls to heat the toner.(Col. 2, ll. 21-29)
Regarding claim 14, Carlson et al. discloses changing the amount of heat and pressure if lamination is desired.(Figure 8)
Regarding claim 15, while Carlson et al. does not disclose whether the temperature is higher for the lamination or the printing, one in they are would appreciate there are only three choices, the lamination temperature is higher, they are the same, or the lamination temperature is lower, and thus they are obvious alternatives in the art, particularly since tiny particles would require less heat to melt than solid films.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. and Aono as applied to claim 1 above, and further in view of Lin(US Patent 8,787,807).
The references cited do not disclose using how the pressure of the pressure rolls is varied.  Lin discloses using a spring to adjust the pressure of a pressure roll depending on whether printing or laminating is desired.(Col. 3, ll. 27-39)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a spring to adjust the pressure of the pressure roll of Carlson et al. and Aono since they are silent as to how the pressure is varied leading one to look to similar structures in the art and Lin, directed to a similar printer/laminator, shows the pressure can adjusted between printing and laminating using a spring.(Col. 3, ll. 27-39)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohtsuka et al.(EP 0597496A1) is cited to show a pressure belt with a platen (without a roll) across from a pressure roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746